              Case 2:18-cv-01405-JCC Document 34 Filed 08/07/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                 CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                         MINUTE ORDER
11                          Plaintiffs,
             v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                          Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the
19   discovery cutoff date (Dkt. No. 33). The Court hereby GRANTS the motion and ORDERS that
20   the parties must conclude discovery by October 12, 2020.
21          DATED this 7th day of August 2020.
22
                                                          William M. McCool
23                                                        Clerk of Court

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
